Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramatsu (JP2012118621 as cited by applicant, translation provided by applicant used for reference).
Regarding claim 1, Hiramatsu teaches a touch sensor (Fig 14), comprising: 
a substrate (11, 70) having a plurality of edges (Figs 14 where the chip portion 71 is intended to be removed and the border between 71 and 72 becomes edges surrounding 71, see [0065 and 0099]); 
a sensor electrode unit disposed on the substrate (electrode patterns 13 and 15 see [0125]); and 
an antistatic electrode unit (23 and 24) disposed between the sensor electrode unit and the plurality of edges (Figs 13 and 14), the antistatic electrode unit including a first needle electrode (one of 24) electrically independent of the sensor electrode unit (separate as shown in 14), wherein a first edge (for example, right side in Fig 14) which is one of the plurality of edges is along in a first direction (vertically in Fig 14), the first needle electrode is disposed between the first edge and the sensor electrode unit (Fig 14 showing sensor electrode unit in center followed by 24 followed by the edge), and the first needle electrode extends toward the first edge (rightward as shown in Fig 14).



Regarding claim 3, Hiramatsu teaches the touch sensor according to claim 2, wherein a second edge (top as shown in Fig 14) which is one of the plurality of edges of the substrate is along in a second direction (horizontally shown in Fig 14) perpendicular to the first direction (Fig 14), the antistatic electrode unit further includes a second base wire (linear region 25 along top portion as shown in Fig 14) and a second needle electrode (24 along top portion of 25) disposed between the second edge and the sensor electrode unit (shown in Fig 14), each of a plurality of second needle electrodes is the second needle electrode (Fig 14 showing a plurality of 24 along top portion of 25), each of the plurality of second needle electrodes projects from the second base wire toward the second edge (Fig 14 where 25 projects outward towards edge, see [0127]), the first base wire extends in the first direction, the second base wire extends in the second direction, the plurality of first needle electrodes extend in the second direction and project from the first base wire toward the first edge, and the plurality of second needle electrodes extend in the first direction and project from the second base wire toward the second edge (Shown in Fig 14 where 24 on the right side of 25 extend towards right edge and 24 on the top of 25 extend towards the top edge).



Regarding claim 5, Hiramatsu teaches the touch sensor according to claim 2, wherein each of the plurality of first needle electrodes is thinner at a tip portion than at a portion connected to the first base wire (Fig 14 which shows 24 have triangular shape with top towards edge portion described in [0127] as a tapered portion).

Regarding claim 6, Hiramatsu teaches the touch sensor according to claim 3, wherein each of the plurality of second needle electrodes is thinner at a tip portion than at a portion connected to the second base wire (Fig 14 which shows 24 have triangular shape with top towards edge portion described in [0127] as a tapered portion).

Regarding claim 8, Hiramatsu teaches the touch sensor according to claim 1, wherein the antistatic electrode unit is electrically connected to ground (see [0091 and 0092] which teach grounding 70 which thereby grounds 23 which includes 24 and 25). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Agari (JP2015210554 as cited by applicant with translation provided by applicant used for reference).
Regarding claim 7 touch sensor according to claim 1, including the antistatic electrode unit but does not explicitly teach further comprising: a shield electrode unit, the shield electrode unit being electrically independent of the sensor electrode unit.
Agari however teaches a similar touch sensor (Fig 2) including further comprising: a shield electrode unit (12) the shield electrode unit being electrically independent of the sensor electrode unit (4 and 7. See Fig 2 showing different connections at 11 for 12 different from the sensor connections C1-8).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor of Hiramatsu to include the shield of Agari in order to reduce fringe capacitance as suggested by Agari (see [0029]) thereby increasing sensor accuracy. Furthermore, because Hiramatsu explicitly teaches the antistatic electrode unit being at the edge of the sensor (Hiramatsu [0127]) and Agari teaches the shield immediately surrounding the sensor electrodes (Agari Fig 2 and [0029]) the combination of Agari with Hiramatsu would have lead one of ordinary skill in the art to arrange the shield such that at least a portion of which is disposed between the sensor electrode unit and the antistatic electrode unit as claimed. 

Conclusion
The following relevant art was found based on the search:
Ono (2016/0313860) teaches a shield wiring 40 as a second shield wiring is disposed in parallel with the row direction in which the row-direction wirings 31 extend, outside the detectable area. The shield wiring 40 is connected to correction capacitance electrodes 42a to 46a, and the ground electric potential is applied to the shield wiring 40. The correction capacitance electrode 42a is disposed in the 
Nelson (2008/0267462) teaches a sensor circuit is applied to a second surface of the non-conductive substrate opposite the first surface to sense a fingerprint when juxtaposed proximally thereto. An electrostatic discharge conductor is applied to the non-conductive surface and is located between an area where a fingerprint is swiped and the sensor circuit. The electrostatic discharge conductor discharges the electrostatic charge resulting from a user swiping a fingerprint across the first surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         
/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867